 

 Exhibit 10.1

[ex10-1img001.jpg]

 

Annual Incentive Plan

 

 

Purpose

The purpose of the MOCON Annual Incentive Plan (the “Annual Incentive Plan” or
“Plan”) is to provide a direct financial incentive for participating employees
to make a significant contribution toward achieving established annual goals of
the Company.

 

Administration

The Annual Incentive Plan will be administered by the Board of Directors or by a
committee of the Board of Directors. “Committee” refers to the Board of
Directors or such committee. The Committee has sole discretionary authority to
interpret the provisions of the Plan and make all determinations necessary or
advisable for the administration of the Plan.

 

Plan Year

The Annual Incentive Plan will be effective for any calendar year for which the
Committee determines to have the Plan apply.

 

Eligibility

Employees designated by the Committee (which designation may be done by name,
position, level and/or any other means chosen by the Committee) are eligible to
participate in the Annual Incentive Plan.

 

Timing of Payment

The incentives earned under the Plan for a Plan year, if any, for the CEO and
all other Section 16 officers of MOCON will be paid annually following the end
of each Plan year and on or before March 15th of such following year, and the
frequency and timing of the incentive payments for all other participants in the
Plan will be determined by the CEO, but subject to the immediately following
sentence, in all cases will be made during the calendar year following the Plan
year for which the incentive payments were earned.   Notwithstanding the
foregoing, certain payments following a Change in Control may be made earlier as
expressly provided below.

 

Plan Metrics

Set forth below is a description of each component of the Plan for the CEO and
each other executive officer of MOCON. The Committee will determine each year
the percentage weight assigned to each component for the CEO and each other
executive officer.

 

 
Page 1 of 4

--------------------------------------------------------------------------------

 

 

Plan

Component

Definition

Operating

Income

The amount of profit realized from operations after subtracting cost of goods
sold (COGS), operating expenses and depreciation and amortization. 

Operating Income = Gross Profit - Operating Expenses.


Revenue

Growth 

The amount of revenue approved and recognized by MOCON in accordance with
Generally Accepted Accounting Principles (GAAP) as applied by MOCON as compared
to the revenue for the previous year, and will be determined on a constant
currency basis to the extent material. 

Individual

Objectives

Annual goal(s) specific to a participant. 


 

The components of the Plan applicable to other participants, including the
definitions and weighting of the components, will be determined by the CEO and
approved by the Committee, and may, but need not be, the same as for the CEO and
executives. Components and weighting may vary by participant. The components of
the Plan for business unit participants will generally be tied to the applicable
business unit. The payout under the Plan as a percentage of salary at goal for
each component other than the executive officers of MOCON will be determined
annually by the CEO.

 

Award Parameters

Each Plan component has a minimum level of performance which must be met before
any payments for that component can be made. Each component will also have a
maximum amount that can be earned by each participant. Those minimum and maximum
levels will be determined each year by the Committee for the CEO and executive
officers, and by the CEO for other participants.

 

Award Calculation

The Committee has the sole discretionary authority to make all decisions under
the Plan, including whether any performance component of the Plan has been
achieved.

 

Effect of Change in Employment Status 

 

1.

If a participant’s employment with MOCON (including any subsidiary of MOCON) is
terminated for any reason before the last day of the Plan year and no Change in
Control took place during such year prior to the termination, a participant will
NOT be eligible to receive any payment under the Plan for that year. The
Committee has the discretion to make exceptions for a participant’s death or for
terminations caused by disability.

     

 

2.

If a participant’s employment with MOCON (including any subsidiary of MOCON) is
terminated for any reason before the last day of the Plan year and after a
Change in Control that took place during such year, a participant will receive
such amount as he or she would have received under the Plan if (1) such
participant had achieved all of his or her individual objectives for that year
and (2) the operating income and revenue growth components of the Plan for that
year were achieved at goal amounts; except such amount will be pro-rated based
on the date of termination. If the Change in Control is a “change in control
event” under Section 409A of the Internal Revenue Code, payment will be made
within two weeks of the date the participant’s employment was discontinued, or
otherwise payment will be made in the calendar year following the Plan year in
which the Change in Control occurred, and no later than January 31st of such
year.

 

 

3.

If employment with MOCON is terminated for any reason after the last day of the
Plan year, (regardless of whether a Change in Control occurred during the Plan
year), a participant will be entitled to receive payment under Plan, to the
extent earned, even if the payout occurs after such termination.

 

 
Page 2 of 4

--------------------------------------------------------------------------------

 

 

Notwithstanding paragraphs (2) and (3) above, if a participant voluntarily
terminates his or her employment (other than for “good reason” in the case of a
participant that has in place with MOCON a severance agreement or other similar
agreement that defines “good reason”) prior to the date of a payment otherwise
payable under either of such paragraphs, then such participant will not receive
such payment.

 

Effects of Change in Control

“Change in Control” has the same meaning as set forth in the MOCON 2015 Equity
Incentive Plan. If a Change in Control occurs and then the Plan is discontinued
during the same year in which the Change in Control occurred, (1) each
participant will be deemed to have achieved all of his or her individual
objectives for that year and (2) the operating income and revenue growth
components of the Plan for that year will be deemed to have been achieved at
goal amounts, and then all payouts will be pro-rated based on the date that the
Plan was discontinued (e.g., if the Plan is discontinued on August 31, all
payouts will be 8/12 of the amount of the award earned) and, if the Change in
Control is a “change in control event” under Section 409A of the Internal
Revenue Code, payment will be made within two weeks of the date the Plan was
discontinued, or otherwise payment will be made in the calendar year following
the Plan year in which the Change in Control occurred, and no later than January
31st of such year.

 

In addition to the foregoing paragraph, if a Change in Control occurs and then
the Plan is discontinued after the completion of a Plan year but prior to the
date any amounts that have been earned under the terms of the Plan for the
completed Plan year have been paid, all participants will be paid all such
earned amounts for the completed Plan year in accordance with the terms of the
Plan.

 

Notwithstanding the foregoing two paragraphs, if a participant voluntarily
terminates his or her employment (other than for “good reason” in the case of a
participant that has in place with MOCON a severance agreement or other similar
agreement that defines “good reason”) prior to the date of a payment otherwise
payable under either of such paragraphs, then such participant will not receive
such payment.

 

If the Committee makes a determination prior to the Change in Control as to
whether a participant has achieved his or her individual objectives and/or with
respect to the other components of the Plan, such determination will be binding
on the Company.

 

For greater certainty, to the extent a participant’s employment terminates after
the discontinuance of a Plan following a Change in Control, the provisions of
the “Effects of Change in Control” provisions supersede the “Effect of Change in
Employment Status” provisions that might otherwise apply with respect to such
terminated participant.

 

No Right to Employment 

This Plan shall not provide any employee of MOCON with any rights to continued
employment, or any rights to notice or other procedure for employment
termination or rights to any other benefit not explicitly stated in the Plan.

 

Amendment and Termination

MOCON reserves the right to amend or terminate this Plan, in whole or in part,
at any time and from time to time; provided, however that (1) in the event of a
termination of the Plan following a Change in Control, MOCON will make the
payments described under “Effects of Change in Control” above, and (2) no
amendment or modification may be made to the Plan following a Change in Control
during the year in which the Change in Control occurred if such amendment or
modification adversely affects the participants in the Plan for that year
without the consent of each adversely affected participant.

 

 
Page 3 of 4

--------------------------------------------------------------------------------

 

 

No Acquired Rights or Entitlements/Plan Amendment or Termination

Except as expressly provided for under Effects of Change in Control, the Plan
shall not entitle participants to any future compensation. The Plan is not an
element of the employees’ base salary or base compensation and shall not be
considered as part of such in the event of severance, redundancy, or
resignation. MOCON has no obligation to continue the Plan from year to year.
Except as expressly provided for under Effects of Change in Control, MOCON
assumes no obligation to the participant under the Plan with respect to any
doctrine or principle of acquired rights or similar concept.

 

Unfunded Plan/No Alienation

All payments to be made hereunder will be paid from the general funds of MOCON
and no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts. A participant’s right to a
payment under the Plan may not be assigned, transferred, pledged or encumbered,
whether voluntarily or involuntarily, except by will or by the laws of descent
and distribution.

 

Code Section 409A

MOCON intends that payments made under this Plan are either exempt from the
requirements of Section 409A of the Internal Revenue Code (“Section 409A”) by
reason of the short term deferral exception, or otherwise comply with the
requirements of Section 409A, and the Plan will be interpreted and administered
in a manner consistent with such intent.

 

Page 4 of 4